274 F.2d 667
UNITED STATES of America ex rel. Tom WE SHUNG, Relator-Appellant,v.P. A. ESPERDY, District Director of the Immigration andNaturalization Service for the New York DistrictRespondent-Appellee.
No. 163, Docket 25865.
United States Court of Appeals Second Circuit.
Submitted Dec. 4, 1959.Decided Feb. 15, 1960.

Louis Steinberg, New York City (Steinberg, Friedman & Blau, New York City, on the brief), for relator-appellant.
Roy Babitt, Sp. Asst. U.S.Atty., Southern District of New York, New York City (S. Hazard Gillespie, Jr., U.S.Atty., Southern District of New York, New York City, on the brief), for respondent-appellee.
Before CLARK, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion of Judge Weinfeld, D.C., 176 F.Supp.253.